—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered May 19, 2000, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the third degree and criminal possession of a weapon in the third degree.
Defendant pleaded guilty to criminal possession of a controlled substance in the third degree and criminal possession of a weapon in the third degree and was sentenced as a second felony offender to concurrent prison terms of 4V2 to 9 years and 2 to 4. years, respectively. Defendant appeals contending that statements he made at sentencing cast doubt on the sufficiency of his plea allocution.
Initially, we note that inasmuch as defendant failed to move to withdraw the plea or to vacate the judgment of conviction, his claim has not been preserved for our review (see, People v Saitch, 260 AD2d 724, 725, lv denied 93 NY2d 1006; People v Smith, 184 AD2d 977). In any event, inasmuch as “there was sufficient factual basis for defendant’s plea and that plea was knowingly and voluntarily entered, a subsequent unsubstantiated claim of innocence is insufficient to warrant a vacatur of the plea” (People v Chappie, 269 AD2d 621, 622, lv denied 94 NY2d 917; see, People v Davis, 250 AD2d 939, 940; People v Smith, supra).
Cardona, P. J., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.